Title: To George Washington from Philip John Schuyler, 2 March 1783
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Kingston March 2d 1783
                            
                        
                        Moses Harris who is the bearer of this, is the person recommended to me by Your Excellency in 1781, as one
                            who could procure intelligence by means of the disaffected in the northern part of this state, and has requested of me to
                            mention to Your Excellency that he intercepted the letters copies of which I had the honor to transmit you, he continued
                            employed in procuring intelligence until the Autumn of that Year when he conceived It necessary for his safety to remove
                            into dutchness County. Whilst employed he was ever ready to execute any matter committed to him—I paid him at different
                            times ten pounds two Shillings and Eight pence for which I have made the united States debtor, he thinks him self
                            intitled to some farther compensation. And as I cannot make any further advances, means to apply to you.
                        Be pleased to make my best respects acceptable to Your Lady. I am Dear Sir with perfect esteem and the most
                            unfigned regard Your Excellency, Obedient Servant
                        
                            Phi. Schuyler
                        
                    